John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 June 7, 2011 To the Trustees of John Hancock Funds 601 Congress Street Boston, MA 02210 Re: Rule 12b-1 Fee Waiver Letter Agreement With reference to each of the Distribution Plans entered into by and between John Hancock Funds, LLC (the “Distributor”) and each of the trusts listed in Appendix A to this letter (each, a “Trust” and collectively, the “Trusts”), on behalf of each of their respective series listed in Appendix A (each, a “Fund” and collectively, the “Funds”), we hereby notify you as follows: 1. The Distributor agrees to contractually waive and limit its Rule 12b-1 distribution fees and/or service fees to the extent necessary to achieve the aggregate distribution and service fees of each Fund as set forth in Appendix B hereto. 2. We understand and intend that the Trusts will rely on this undertaking in overseeing the preparation and filing of Post-effective Amendments to the Registration Statements on Form N-1A for the Trusts and the Funds with the Securities and Exchange Commission, in accruing each Fund’s expenses for purposes of calculating its net and gross asset value per share, and for other purposes permitted under Form N-1A and/or the Investment Company Act of 1940, as amended, and we expressly permit the Trusts so to rely. Sincerely, JOHN HANCOCK FUNDS, LLC By: /s/Jeffrey H. Long Jeffrey H. Long Vice President, Finance Agreed and Accepted on behalf of each applicable Trust listed in Appendix ABy: /s/Charles Rizzo Charles Rizzo Chief Financial Officer A copy of the document establishing each Trust is filed with the Secretary of TheCommonwealth of Massachusetts. This Agreement is executed by the officer not as an individual and is not binding upon any of the Trustees, officers or shareholders of the Trusts individually but only upon the assets of the Funds. APPENDIX A TRUSTS and Funds JOHN HANCOCK BOND TRUST Government Income Fund High Yield Fund Investment Grade Bond Fund JOHN HANCOCK CALIFORNIA TAX-FREE INCOME FUND California Tax-Free Income Fund JOHN HANCOCK CAPITAL SERIES Classic Value Fund U. S. Global Leaders Growth Fund JOHN HANCOCK CURRENT INTEREST Money Market Fund JOHN HANCOCK INVESTMENT TRUST Balanced Fund Global Opportunities Fund Large Cap Equity Fund Small Cap Intrinsic Value Fund Sovereign Investors Fund JOHN HANCOCK INVESTMENT TRUST II Financial Industries Fund Regional Bank Fund Small Cap Equity Fund JOHN HANCOCK INVESTMENT TRUST III Greater China Opportunities Fund JOHN HANCOCK MUNICIPAL SECURITIES TRUST High Yield Municipal Bond Fund Tax-Free Bond Fund JOHN HANCOCK SERIES TRUST Mid Cap Equity Fund JOHN HANCOCK SOVEREIGN BOND FUND Bond Fund JOHN HANCOCK STRATEGIC SERIES Strategic Income Fund JOHN HANCOCK TAX-EXEMPT SERIES FUND Massachusetts Tax-Free Income Fund New York Tax-Free Income Fund APPENDIX B Classes Expiration Date of Waiver/Limit Fund A B C Money Market Fund 0.15% N/A N/A 7/31/2012[1] High Yield Municipal Bond Fund 0.15% 0.90% 0.90% 9/30/2012[2] Tax-Free Bond Fund 0.15% 0.90% 0.90% 9/30/20122 California Tax-Free Income Fund N/A 0.90% 0.90% 9/30/20122 Massachusetts Tax-Free Income Fund 0.15% 0.90% 0.90% 9/30/20122 New York Tax-Free Income Fund 0.15% 0.90% 0.90% 9/30/20122 [1] At the June 5-7, 2011 meeting of the Board of Trustees of the Trusts, the Distributor notified the Board of, and the Board approved, the extension of the expiration date of the waiver and limit of the Rule 12b-1 distribution and service fees of ClassA shares of Money Market Fund set forth above to July 31, 2012, effective upon the current expiration date of July 31, 2011. [2] At the June 5-7, 2011 meeting of the Board of Trustees of the Trusts, the Distributor notified the Board of, and the Board approved, the waiver and limit of the Rule 12b-1 distribution fees and/or service fees for the Funds to the extent necessary to achieve the aggregate distribution and service fees set forth above to September 30, 2012, each effective August 1, 2011.
